Citation Nr: 0929366	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-23 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an earlier effective date, prior to September 
29, 2003, for the grant of service connection for major 
depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, B.S.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1965 to November 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to an earlier 
effective date for the grant of service connection for major 
depressive disorder.  

The Veteran submitted additional evidence to the Board and a 
written waiver, waiving a review of this evidence by the RO.  
Therefore, the Board has the jurisdiction to consider the new 
evidence pursuant to 38 C.F.R. § 20.1304(c) (2008).


FINDINGS OF FACT

1.  The Veteran separated from service in November 1967.

2.  In September 2003, the RO received the Veteran's 
application seeking service connection for a "mental 
health" disability.

3.  In June 2004, the RO granted service connection for major 
depressive disorder, rated as 100 percent effective September 
29, 2003.  

4.  Notice of the rating decision was issued by a June 15, 
2004 letter. 

5.  The Veteran's letter seeking entitlement to an earlier 
effective date was received June 27, 2005.




CONCLUSION OF LAW

An effective date prior to September 29, 2003, for the grant 
of service connection for major depressive disorder is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.151, 3.155, 3.400 (2008); Rudd v. Nicholson, 20 Vet. 
App. 296 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations 

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110(a)(b)(1); 38 C.F.R. § 3.400.

The effective date for an award of disability compensation 
based on direct service connection is the date entitlement 
arose, if claim is received within 1 year after separation 
from active duty; otherwise date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2).

Under VA regulations, a "claim-application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  A specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
law administered by VA.  38 C.F.R. § 3.151.  If the Veteran 
files an informal claim for a benefit, such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155.




II.  Analysis 

The Veteran asserts that he is entitled to an effective date 
prior to September 29, 2003 for the grant of service 
connection for major depressive disorder.  He asserts that he 
is entitled to service connection as of 1967, the year he 
separated from service. 

The Veteran filed his claim for service connection for a 
mental health disability in September 2003 and was awarded 
service connection for major depressive disorder in a June 
2004 rating decision.  Notice of that rating decision was 
issued to the Veteran by a June 15, 2004 letter.  The RO 
received the Veteran's letter seeking entitlement to an 
earlier effective date no earlier than June 27, 2005.  It is 
noted that the Veteran's letter contains several date stamps.  
Nonetheless, it is clear that the Veteran did not file a 
timely notice of disagreement with the June 15, 2004 rating 
decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302, 
20.305 (2008).  The June 2004 rating decision became final 
and the Veteran's June 27, 2005 letter was considered a new 
claim.  See October 2005 rating decision.

If a rating decision is not timely appealed, it becomes final 
based on the evidence of record.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104(a) (2008).  Under the provisions of 
38 C.F.R. § 3.105(a) (2008), previous determinations that are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error (CUE).  Where the evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a).

In Rudd v. Nicholson, the United States Court of Appeals for 
Veterans Claims (Court) held that VA claimants may not 
properly file, and VA has no authority to adjudicate, a 
freestanding earlier effective date claim in an attempt to 
overcome the finality of an unappealed RO decision.  See Rudd 
v. Nicholson, 20 Vet. App. 296, 300 (2006).  The Court 
reasoned that to allow such claims would vitiate the rule of 
finality.  Id.  A challenge to an RO decision assigning an 
effective date with which a claimant disagrees may be made 
through a direct appeal of the RO decision, commencing with 
the timely filing of an NOD.  See 38 U.S.C.A. § 7105. 
Alternatively, if the decision assigning an effective date 
has become final, a claimant may pursue one of the statutory 
exceptions to challenge the finality of that decision. See 
DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) 
(discussing the types of collateral attack authorized to 
challenge a final decision by the Secretary).

As such, to the extent the Veteran seeks an effective date 
prior to a final rating decision, he must file a claim of CUE 
concerning the prior rating decision.  Here, the Veteran has 
not claimed CUE in the June 2004 rating decision, which 
granted service connection for major depressive disorder and 
assigned an effective date of September 29, 2003.  As that 
decision is final, in the absence of an assertion of clear 
and unmistakable error, it is no longer the appropriate point 
from which to determine the effective date of an award.  See 
Rudd, supra.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The Veteran's appeal is denied.

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

However, the Court has held that when the law as mandated by 
statute, and not the evidence, is dispositive of the claim, 
the above provisions are not applicable.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 
Vet. App. 129 (2002).

In addition, VA's General Counsel held in a precedential 
opinion that there is no duty to notify a claimant where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit and no duty to assist a 
claimant where there is no reasonable possibility that such 
aid could substantiate the claim.  VAOPGCPREC 5-2004.

As there is no legal entitlement to the benefits claimed, 
there is no reasonable possibility that further notice or 
assistance would aid in substantiating this claim.  Thus, any 
deficiencies of notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the provisions regarding notice 
and assistance is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).


ORDER

Entitlement to an earlier effective date, prior to September 
29, 2003, for the grant of service connection for major 
depressive disorder is denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


